MEMORANDUM**
The IJ articulated specific inconsistencies in petitioner’s testimony that went to the heart of her asylum claim, and as such, the record supports the IJ’s adverse credibility finding, even if the demeanor evidence is not considered. See Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003). Substantial evidence thus supports the IJ’s finding that petitioner did not show that she is eligible for asylum. 8 U.S.C. § 1252(b)(4)(B). Because Melkonyan fails to establish eligibility for asylum, she also fails to demonstrate eligibility for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). Given the adverse credibility finding, her claim for relief under the Convention Against Torture also fails because the record does not compel the conclusion that it is more likely than not that she will suffer intentionally-inflicted cruel and inhuman treatment upon returning to Armenia. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir.2006).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.